Exhibit 10.2

 

AGREEMENT AND RELEASE

 

This Agreement and Release (“Agreement”) is between Charles H. Leonard
(“EMPLOYEE”) and Texas Eastern Products Pipeline Company, LLC (“COMPANY”).

 

WITNESSETH

 

1.                                       Whereas, EMPLOYEE and COMPANY entered
into an employment agreement on December 22, 1998 (hereinafter “Employment
Agreement”), and a supplemental agreement on February 23, 2005 (hereinafter
“Supplemental Agreement”).

 

2.                                       Whereas, EMPLOYEE is retiring from the
COMPANY effective July 8, 2005, subject to Section 1 below.

 

3.                                       Whereas, EMPLOYEE and COMPANY desire to
resolve any and all disputes about EMPLOYEE’s entitlement to severance benefits
under the Employment Agreement.

 

4.                                       Whereas, EMPLOYEE, during his
employment had access to trade secrets and/or proprietary and confidential
information belonging to the COMPANY.

 

5.                                       Whereas, EMPLOYEE and COMPANY desire to
clarify EMPLOYEE’s obligations with respect to any trade secrets and/or
proprietary and confidential information acquired during EMPLOYEE’s employment.

 

6.                                       Whereas, EMPLOYEE and the COMPANY
desire to avoid the expense, delay and uncertainty attendant to any claims which
may arise from EMPLOYEE’s employment with and retirement from the COMPANY, the
Employment Agreement, or the Supplemental Agreement, as well as any claims which
may arise from the disclosure of any trade secrets and/or proprietary and
confidential information that EMPLOYEE acquired during his employment with the
Company.

 

7.                                       Whereas, EMPLOYEE desires to release
any claims or causes of action EMPLOYEE may have arising from EMPLOYEE’s
employment with, or his retirement from the COMPANY, including any claims or
causes of action arising out of his Employment Agreement or Supplemental
Agreement.

 

Now, therefore, for and in consideration of the mutual covenants and promises
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, EMPLOYEE and the
COMPANY hereby agree:

 

Section  1.                                         Severance and Other
Payments. The COMPANY, in exchange for the promises of EMPLOYEE contained below,
agrees as follows:

 

A.                                   COMPANY agrees to pay EMPLOYEE the lump sum
amount of $935,250.00 less legal standard deductions.  This amount represents
three (3) times EMPLOYEE’s base

 

1

--------------------------------------------------------------------------------


 

salary plus three (3) times his target bonus. The payment will be made within
seven (7) days after the expiration of the EMPLOYEE’s revocation option in
Section 5(C) below.

 

B.                                     COMPANY agrees to pay COBRA insurance
premiums (medical and/or dental) for up to 36 months, as set forth in the
Supplemental Agreement.  In the event that EMPLOYEE’s entitlement to COBRA
coverage should cease before that time (as set forth in the Supplemental
Agreement), COMPANY will have no obligation to continue payment of EMPLOYEE’s
COBRA premiums.

 

C.                                     COMPANY agrees that EMPLOYEE shall
receive (less applicable legal standard deductions in each case, if any) an
amount of $27,702.00 as liquidated unused vacation days and the following
payments pursuant to the following plans:

 

1.                                       COMPANY’s 1994 Long Term Compensation
Plan:  $8,960.00.

 

2.                                       COMPANY’s 2000 Long Term Compensation
Plan:  $98,832.00.

 

3.                                       COMPANY’s Management Incentive
Compensation Plan:  All amounts have been included in the amount specified in
Section 1.A above.

 

D.                                    COMPANY agrees that EMPLOYEE shall also
receive all amounts accrued for the benefit of EMPLOYEE, which shall be payable
as soon as administratively possible after July 8, 2005, pursuant to the
following plans, subject to EMPLOYEE’s (and his spouse’s, if applicable)
completion of all necessary election forms and documentation which may be
required.  All such amounts accrued and payable shall be calculated and
determined by Hewitt & Associates, actuary for the plans.  EMPLOYEE is hereby
electing to take a lump sum payment representing his entire benefit under the
COMPANY’s Supplemental Benefit Plan, notwithstanding any prior election
regarding the form of such benefit payment which EMPLOYEE may have made.

 

1.                                       COMPANY’s Retirement Cash Balance Plan;
and

 

2.                                       COMPANY’s Supplemental Benefit Plan

 

E.                                      COMPANY acknowledges and agrees that
EMPLOYEE shall remain covered by COMPANY’S Directors and Officers Errors and
Omissions Liability Insurance in regard to legal proceedings EMPLOYEE may become
a party to on legal matters pertaining to the time when EMPLOYEE was employed by
the COMPANY.

 

Section  2.                                         Prior Rights and
Obligations.  Except as provided for in this Agreement, this Agreement
extinguishes all rights, if any, which EMPLOYEE may have, contractual or
otherwise, relating to his employment with, or retirement from the COMPANY,
including any rights to severance benefits under the Employment Agreement or
Supplemental Agreement.

 

Section  3.                                         Retirement.  EMPLOYEE agrees
that his retirement date is July 8, 2005.

 

2

--------------------------------------------------------------------------------


 

Section  4.                                         Release. Except for
obligations of the COMPANY created in this Agreement, EMPLOYEE hereby releases
and discharges the COMPANY and all affiliated companies, and their officers,
directors, employees, agents, attorneys, and insurers, from any and all claims,
demands and causes of action arising from his employment at the COMPANY or such
affiliate and his retirement from the COMPANY or such affiliate, including, but
not limited to, any claims or causes of action under the Age Discrimination in
Employment Act (ADEA).

 

Section  5.                                         ADEA Rights.  EMPLOYEE
further acknowledges that:

 

A.                                   He has been advised in writing by virtue of
this AGREEMENT that he has the right to seek legal counsel before signing this
AGREEMENT.

 

B.                                     He has been given twenty-one (21) days
within which to consider the waivers included in this AGREEMENT. If EMPLOYEE
chooses to sign the AGREEMENT at any time prior to that date, it is agreed that
EMPLOYEE signs willingly and voluntarily and expressly waives his right to wait
the entire twenty-one (21) day period as provided in the law.

 

C.                                     EMPLOYEE has seven (7) days after signing
this AGREEMENT to revoke it.  This Agreement will not become effective or
enforceable until the revocation period has expired. Any notice of revocation of
the AGREEMENT is effective only if given to James Ruth, Esq., General Counsel
(at the address of the COMPANY set forth below), in writing by the close of
business at 4:30 p.m. on the seventh (7th) day after the signing of this
AGREEMENT.

 

D.                                    EMPLOYEE agrees that he is receiving,
pursuant to this Agreement, consideration which is in addition to that which he
is already entitled to under the Employment Agreement and the Supplemental
Agreement or otherwise.

 

Section  6.                                         Proprietary and Confidential
Information. EMPLOYEE agrees and acknowledges that, because of his employment
with the COMPANY, he has acquired information regarding the COMPANY’s trade
secrets and/or proprietary and confidential information related to the COMPANY’s
past, present or anticipated business. Therefore, except as may be required by
law, EMPLOYEE acknowledges that EMPLOYEE will not, at any time, disclose to
others, permit to be disclosed, used, permit to be used, copy or permit to be
copied, any trade secrets and/or proprietary and confidential information
acquired during his employment with the COMPANY.  EMPLOYEE agrees that in the
event of an actual breach by EMPLOYEE of the provisions of this paragraph, the
COMPANY shall be entitled to inform all potential or new employers of this
AGREEMENT.

 

Section  7.                                         Non-solicitation of
COMPANY’s employees and customers.  EMPLOYEE agrees not to solicit or help
solicit any employees or customers of the COMPANY or any affiliated entity to
cease employment or cease doing business with the COMPANY or any affiliated
entity.

 

Section  8.                                         Amendments. This AGREEMENT
may only be amended in writing signed by EMPLOYEE and an authorized officer of
the COMPANY.

 

3

--------------------------------------------------------------------------------


 

Section  9.                                         Confidentiality. EMPLOYEE
agree that he or any persons acting on his behalf will not, directly or
indirectly, speak about, disclose or in any way, shape or form communicate to
anyone, except as permitted in this Section, the terms of this AGREEMENT or the
consideration received from the COMPANY.  EMPLOYEE agrees that the above
described information may be disclosed only as follows:

 

A.                                   to the extent as may be required by law to
support the filing of EMPLOYEE’S income tax returns;

 

B.                                     to the extent as may be compelled by
legal process;

 

C.                                     to the extent necessary to EMPLOYEE’s
legal or financial advisors, but only after such person to whom the disclosure
is to be made agrees to maintain the confidentiality of such information and to
refrain from making further disclosures or use of such information.

 

Section  10.                                   Non-disparagement. EMPLOYEE shall
not make any unfavorable or unflattering statements about the COMPANY including,
but not limited to, comments about the conduct of other employees or board
members of the COMPANY or its affiliated companies.  EMPLOYEE agrees that he
will not disparage, criticize, condemn or impugn the business or personal
reputation or character of the COMPANY or any affiliated company, or any present
or former COMPANY employees or board members, or any employees or board members
of any affiliated companies, or any of the actions which are, have been or may
be taken by the COMPANY with respect to or based upon matters, events, facts or
circumstances arising or occurring prior to the date of execution of this
AGREEMENT.  In response to inquiries by potential employers, EMPLOYEE may
respond that he retired.  Further inquiries by a potential employer shall be met
with advice of the dates of EMPLOYEE’s employment, his job title and functions
in factually accurate terms.  The COMPANY shall have no obligation to respond to
any inquiries from prospective employers unless they are made in writing and
addressed specifically to the COMPANY and in response to such inquiries shall
not be obligated to provide any information other than to confirm dates of
employment and job title.  COMPANY shall not make any unfavorable or
unflattering statements about the EMPLOYEE.  COMPANY agrees that it will not
disparage, criticize, condemn or impugn the business or personal reputation or
character of the EMPLOYEE.

 

Section  11.                                   Cooperation.  EMPLOYEE shall
cooperate with the COMPANY to the extent reasonably required by the COMPANY in
all matters relating to the winding up of his pending work on behalf of the
Company and the orderly transfer of any such pending work.  COMPANY hereby
agrees to indemnify EMPLOYEE in connection with all such lawful actions which
EMPLOYEE shall take after the effective date hereof in performing such
cooperation requested by the COMPANY.  EMPLOYEE agrees to immediately notify the
COMPANY, if he is served with legal process to compel him to disclose any
information related to his employment with the Company, unless prohibited to do
so by law.

 

Section  12.                                   Documents.  EMPLOYEE agrees to
deliver at the termination of employment all correspondence, memoranda, notes,
records, data, or information, analysis, or other documents

 

4

--------------------------------------------------------------------------------


 

and all copies thereof, including information in electronic form, which are
related in any manner to the past, present or anticipated business of the
COMPANY or its affiliated companies.

 

Section  13.                                   Enforcement of Agreement and
Release.  Should any provisions of this AGREEMENT be held to be invalid or
wholly or partially unenforceable, such holdings shall not invalidate or void
the remainder of this AGREEMENT.  Portions held to be invalid or unenforceable
shall be revised and reduced in scope as to be valid and enforceable, or if such
is not possible, then such portion shall be deemed to have been wholly excluded
with the same force and effect as if they had never been included herein.

 

Section  14.                                   Notices. Any notice, request,
demand, waiver or consent required or permitted hereunder shall be in writing
and shall be given by prepaid registered or certified mail, with return receipt
requested, addressed as follows:

 

For the COMPANY:

 

Texas Eastern Products Pipeline Company, LLC

P.O. Box 2521

Houston, Texas 77252-2521

Attn:  Chief Executive Officer

 

With a copy to the General Counsel

 

For the EMPLOYEE:

 

Charles H. Leonard

 

The date of any such notice and of such service thereof shall be deemed to be
the date of mailing.  Each party may change its address for the purpose of
notice by giving notice to the other in writing.

 

Section  15.                                   Choice of Law. It is agreed that
the laws of Texas shall govern this AGREEMENT.

 

Section  16.                                   Remedies. The Parties agree that
because damages at law for any breach or nonperformance of this AGREEMENT by
EMPLOYEE, while recoverable, will be inadequate, this AGREEMENT may be enforced
in equity by specific performance, injunction, or otherwise. Should any
provisions of this AGREEMENT be held to be invalid, such holdings shall not
invalidate or void the remainder of this AGREEMENT.  EMPLOYEE shall be entitled
to enforce his rights and the COMPANY’s obligations under this Agreement by any
and all applicable actions at law or equity.

 

Section  17.                                   Announcement.  EMPLOYEE shall be
entitled to review and comment upon the 8K Notice of his retirement and any
press release by the COMPANY of his retirement.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF THE PARTIES HAVE EXECUTED THIS AGREEMENT AND RELEASE AS OF
JULY 11, 2005.

 

 

By:

/s/ CHARLES H. LEONARD

 

July 11, 2005

 

 

     Charles H. Leonard

 

DATE

 

 

 

 

 

 

 

TEXAS EASTERN PRODUCTS

 

 

PIPELINE COMPANY, LLC

 

 

 

 

 

 

 

 

By:

/s/ BARRY R. PEARL

 

July 11, 2005

 

Name:   Barry R. Pearl

DATE

 

Title

President and Chief Executive Officer

 

 

 

6

--------------------------------------------------------------------------------